Title: From George Washington to William Bailey, 2 August 1785
From: Washington, George
To: Bailey, William



Sir,
George town [Md.] 2d Augt 1785

By a letter which I lately received from Mr Stoddert, I am informed that you had agreed to supply my Nephews George & Lawrence Washington with such articles from your Store as their necessities might require. For which I thank you, & I have no doubt of your doing it upon good terms: the amount of which I hope will always be ready when called for. But I have to beg Sir, that they may not be endulged in any extravagance, or with any thing improper—school boys of their size, & growing, should have decent, but not expensive things; their inclinations too often prompt them to the latter, which grows upon them in

proportion as they are indulged: nor should they have pocket money given them, unless the necessity is apparent & the application approved of.
Any Advance for Dancing, French &a which may be directed by their Tutor Mr Balch, will be chearfully repaid. I am Sir &c.

G: Washington

